DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 1 September 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant’s arguments, see remarks pages 8-11, filed 1 September 2022, with respect to the rejection(s) of claim(s) 1-7, 9-14, 16-18, and 20 under 35 U.S.C. 103 over Burch, V et al. have been fully considered but are not persuasive. Specifically, Applicant argues:
“Speasl discloses that different sensors are available generally. But there is no disclosure or suggestion of using primary and secondary sensors with different outputs to produce a primary inspection data that differs from a secondary inspection data to report to the operator, as recited in claim 1. Thus, Speasl does not describe or suggest the subject matter recited in claim 1.
Examiner’s Response:
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that there is “no disclosure or suggestion of using primary and secondary sensors with different outputs to produce a primary inspection data that differs from a secondary inspection data to report to the operator.” However, Burch, V is being used to teach a first sensor (i.e. primary sensor) configured to obtain primary inspection data (see Burch, V at least ¶[0012], [0065], [0102]). Speasl then goes on to teach a mother UAV with a freed child UAV comprising a sensor (i.e. a secondary sensor) which can be used for performing safety checks or inspections, which could be a type of inspection data (i.e. secondary inspection data) and will be a different output from the first sensor (see Speasl at least claims 18 and 20 as well as ¶[0038] and [0139]). Therefore, the Examiner respectfully disagrees.

Applicant also argues:
“Pongratz, teaches away from the claimed invention and would frustrate the principle of operation of Pongratz. The present claims recite presenting the primary and secondary inspection data to the operator onboard the inspected vehicle. Pongratz would not send inspection data to the inspected vehicle, as the inspected vehicle in Pongratz would be the ship being surveilled to determine whether the ship is a pirate ship. A primary purpose of Pongratz is to determine whether a given ship is a pirate ship. Therefore, the inspection data would not be sent to the potential pirate ship as this would reveal the surveillance to the potential pirate ship.”
“As the current claims recite presenting the primary and secondary inspection data to the operator onboard the inspected vehicle, a person of skill in the art would not want to combine Pongratz with the other cited references. Pongratz would not send inspection data to the inspected vehicle, i.e, the pirate ship, as sending this information would alert the pirate ship of the inspection. Thus, a person of skill in the art would be discouraged from following the path set out in the reference to arrive at the present invention.”
“a combination of prior art references cannot be used to establish a prima facie obviousness rejection if modifying one of the references would render the reference unsatisfactory for its intended purpose. A primary objective of Pongratz is to identify pirate ships to protect unarmed merchant ships from attack. In order to arrive at the present invention, Pongratz would have to be modified to include sending the inspection information to the inspected vehicle. By notifying the inspected vehicle, in Pongratz the pirate ship, of the inspection information, the pirates would be able to avoid intervention. Thus, modifying Pongratz to arrive at the present claims would fundamentally change the principle of operation of Pongratz.”
Examiner’s Response:
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that “Pongratz would have to be modified to include sending the inspection information to the inspected vehicle”. However, Pongratz is not being used to teach presenting the primary and secondary inspection data to an operator onboard the vehicle. Pongratz is only being used to teach one or more micro drones (i.e. child drones) activated in response to receipt of primary inspection data from a first sensor of a first vehicle (i.e. base aircraft). Pongratz uses the child drones to receive (i.e. obtain secondary inspection data from the one or more sensors while the child drones are flying along or above a vehicle (see at least ¶[0025], [0042]-[0043], and [0045]). Further, Applicant argues that “modifying Pongratz to arrive at the present claims would fundamentally change the principle of operation of Pongratz.” However, Pongratz is not the reference that is being modified, but is instead being used to modify the reference of Burch, V as modified by Speasl. The principle operation of Burch, V would not be fundamentally changed with the addition of Pongratz. Therefore, the Examiner respectfully disagrees.

Applicant also argues:
“Examiner does not provide a rationale why it would have been obvious to combine Hanson with the other references related to vehicle inspections.”
Examiner’s Response:
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Burch, V teaches presenting primary inspection data to an operator of the vehicle (see at least ¶[0015], [0017], [0150], and [0198]). Then, Hanson goes on to modify Burch, V as modified by Speasl as modified by Pongratz to further teach presenting primary data and secondary data to an operator (see at least [0007]-[0008]). Examiner provides a rationale of ”It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl as modified by Pongratz to include presenting the primary data and the secondary data to an operator, as taught by Hanson, to display data from a plurality of sensors (Hanson at [0007]) so relationships between sensor data can be seen (Hanson at [0059]).” Therefore, in the present application the relationship between the primary inspection data and the secondary inspection data from different sensors can be seen. Therefore, the Examiner respectfully disagrees.

The previous rejection(s) of claim(s) 8, 15, and 19 under 35 U.S.C. 103 are withdrawn in consideration of the amended claims.  The previously cited prior art does not teach “analyzing the secondary inspection data to detect at least one abnormal vehicle condition responsive to analysis of the primary inspection data”. However, upon further consideration, a new ground(s) of rejection is made over Burch, V et al. (US 20180086455 A1) in view of Speasl et al. (US 20160364989 A1), in further view of Pongratz et al. (US 20130200207 A1), in further view of Hanson et al. (US 20080079723 A1), and in further view of Castillo-Effen et al. (US 20170329307 A1). See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, V et al. (US 20180086455 A1) in view of Speasl et al. (US 20160364989 A1), Pongratz et al. (US 20130200207 A1) and Hanson et al. (US 20080079723 A1).
Regarding claim 1, 12, and 17:
	Burch, V teaches:
A method comprising: activating, or causing activation of a scanning drone (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple and enter an active monitoring state.)
comprising a first sensor configured to obtain primary inspection data of a vehicle (see at least the abstract and sections [0013], [0015], [0162], [0171], [0188], and [0215] regarding using a sensor array to gather sensor-based inspection information of a delivery vehicle.)
communicating scanning drone operating instructions configured to cause the scanning drone to obtain the primary inspection data along a flight path associated with the vehicle (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple and enter an active monitoring state along an airborne monitoring path.)
receiving the primary inspection data from the first sensor while the scanning drone is flying along or above the vehicle (see at least sections [0171], [0188], [0227], and [0235] regarding at least a visual imaging sensor, an infrared sensor, a thermal sensor, LiDAR sensor, and ultrasonic transducer for gathering sensor-based inspection information.)
and presenting the inspection data to an operator onboard the vehicle while the scanning drone is flying along or above the vehicle (see at least [0015], [0017], [0150], [0198], [0205]-[0206], and [0249] regarding presenting, on a display, inspection information of a vehicle.)
Burch, V does not explicitly teach the one or more micro drones are flying along or above the vehicle; activating, or causing activation of one or more micro drones to fly from the scanning drone, the one or more micro drones comprising one or more second sensors configured to obtain secondary inspection data of the vehicle, the one or more second sensors differing from the first sensor in that the secondary inspection data differs from the primary inspection data, the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor; receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle; and presenting the primary inspection data and the secondary inspection data to an operator onboard the vehicle while the scanning drone and the one or more micro drones are flying along or above the vehicle; and presenting the primary inspection data and the secondary inspection data to an operator.
	Speasl teaches:
activating, or causing activation of one or more micro drones to fly from the scanning drone (see at least Fig. 4D “a vertical takeoff “mother” unmanned aerial vehicle with a top-loading box-shaped base module in a launch/recovery configuration along with a vertical takeoff “child” unmanned aerial vehicle” and/or Fig. 4E “a winged “mother” unmanned aerial vehicle with a side-loading cylindrical base module in a launch/recovery configuration along with a winged “child” unmanned aerial vehicle”. Also, see at least [0042], [0093], and [0097]-[0098] regarding launching a UAV from a mother drone.)
the one or more micro drones comprising one or more second sensors configured to obtain secondary inspection data of the vehicle, the one or more second sensors differing from the first sensor in that the secondary inspection data differs from the primary inspection data (see claims 18 and 20 as well as [0038] regarding a freed UAV with a sensor from the base module. Also, see at least [0139] regarding an UAV which may be used for various purposes (i.e. in this case, inspections).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V to provide activating, or causing activation of one or more micro drones to fly from the scanning drone, the one or more micro drones comprising one or more second sensors configured to obtain secondary inspection data of the vehicle, the one or more second sensors differing from the first sensor in that the secondary inspection data differs from the primary inspection data, as taught by Speasl, to launch or free an UAV to collect sensor data (e.g., inspection data) (Speasl at [0038]) so the base module (i.e. scanning drone) could receive sensor data from the UAV from one or more sensors onboard the UAV (Speasl at abstract).
The combination of Burch, V and Speasl does not explicitly teach the one or more micro drones are flying along or above the vehicle; the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor; receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle; and presenting the primary inspection data and the secondary inspection data to an operator.
	Pongratz teaches:
and the one or more micro drones are flying along or above the vehicle (see at least [0025], [0043], and [0045] regarding the slave aircraft positioning above the object or ship (i.e. vehicle) that is to be observed or inspected)
the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor (see at least [0042] and [0043] regarding a base aircraft with optical sensors for collecting data on a vehicle and a slave aircraft detaching from the base aircraft to further inspect or identify the target vehicle.)
receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle (see at least [0042] and [0043] regarding a base aircraft with optical sensors for collecting data (i.e. could be primary inspection data) on a vehicle and a slave aircraft detaching from the base aircraft to inspect or identify the target vehicle (i.e. secondary inspection data).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl to include the one or more micro drones are flying along or above the vehicle and to provide the one or more micro drones activated or caused to be activated responsive to receipt of the primary inspection data from the first sensor; receiving the secondary inspection data from the one or more second sensors while the one or more micro drones is or are flying along or above the vehicle, as taught by Pongratz, to detach a slave aircraft upon not identifying a ship or object with the base aircraft (Pongratz at [0043]) so the slave aircraft can execute an inspection against the object by means of observation (Pongratz at [0035]).
The combination of Burch, V, Speasl, and Pongratz does not explicitly teach presenting the primary inspection data and the secondary inspection data to an operator.
Hanson teaches:
presenting the primary data and the secondary data to an operator (see abstract and [0007] and [0008] regarding displaying a plurality of data sets representative of signals associated with a plurality of sensors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl as modified by Pongratz to include presenting the primary data and the secondary data to an operator, as taught by Hanson, to display data from a plurality of sensors (Hanson at [0007]) so relationships between sensor data can be seen (Hanson at [0059]).

Regarding claim 2:
	Burch, V teaches:
wherein activating, or causing the activation of, the scanning drone comprises deploying the scanning drone from a storage compartment positioned on or in the vehicle (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple from a docking station (i.e. storage compartment) within the vehicle and enter an active monitoring state.)

Regarding claim 3:
	Burch, V teaches:
wherein the scanning drone is configured to return to the storage compartment after executing the scanning drone operating instructions (see Fig. 11 “flow diagram illustrating an exemplary drone-based method for inspecting a delivery vehicle” and see at least sections [0166], [0196], and [0241] regarding a paired inspection drone (PID) returning to the internal docking station following inspection.)

Regarding claims 4, 14, and 18:
	Burch, V teaches:
wherein the primary inspection data and the secondary inspection include at least one of: infrared data, visible light spectrum data, temperature data, sample gas data, sound data, ultrasound data, x-ray data, LIDAR data, radar data, or any combination thereof (see a least section [0171], [0188], and [0227] regarding at least visual imaging sensor, an infrared (IR) imaging sensor, and a thermal imaging sensor.)

Regarding claim 5:
The combination of Burch, V and Speasl does not explicitly teach wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data.
	Pongratz teaches:
wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data (see at least [0034]-[0037] regarding executing an inspection and then returning the slave aircraft to the base aircraft.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl to provide wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data, as taught by Pongratz, to return and dock to the base aircraft following inspection (Pongratz at [0036]-[0037]) so it can be refueled or recharged as needed from the base aircraft (Pongratz at [0043]).

Regarding claim 6:
The combination of Burch, V and Speasl does not explicitly teach wherein the one or more micro drones is or are configured to affix to the vehicle after receipt of the secondary inspection data.
	Pongratz teaches:
wherein the one or more micro drones is or are configured to affix to the vehicle after receipt of the secondary inspection data (see at least [0034]-[0037] regarding executing an inspection and then returning and docking the slave aircraft to the base aircraft.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl to provide wherein the one or more micro drones is or are configured to return to and dock in or on the scanning drone after receipt of the secondary inspection data, as taught by Pongratz, to return and dock to the base aircraft following inspection (Pongratz at [0036]-[0037]) so it can be refueled or recharged as needed from the base aircraft (Pongratz at [0043]).

Regarding claim 7:
	Burch, V teaches:
further comprising: analyzing the primary inspection data to detect at least one abnormal vehicle condition (see the abstract and at least sections [0012], [0014], [0017], [0162], [0174], and [0190] regarding identifying an unacceptable condition related to a targeted inspection point.)
and communicating a notification to the operator based on the primary inspection data (see abstract and sections [0012], [0014], [0017], [0162]-[0165], [0177], and [0191] regarding transmitting an inspection notification message about an unacceptable inspection condition.)

Regarding claim 9:
	Burch, V teaches:
wherein the primary inspection data comprises at least visible light spectrum data (see at least sections [0171], [0188], [0227], and [0235] regarding at least a visual imaging sensor.)
the method further comprising communicating at least a portion of the visible light spectrum data to a display device onboard the vehicle for real-time monitoring of the vehicle (see at least sections [0015] and [0210] regarding a graphical display that presents visual information to the delivery vehicle personnel.)

Regarding claim 10:
	Burch, V teaches:
further comprising automatically generating the flight path using at least one: route geolocation data, environmental data, vehicle configuration data, or any combination thereof (see at least sections [0084], [0179], and [0293] regarding flight control commands generated and a GPS unit, proximity sensors, IMU, and etc.)

Regarding claims 11, 16, and 20:
	Burch, V teaches:
further comprising storing the primary inspection data and the secondary inspection data in a non-transitory, computer-readable storage medium located onboard the vehicle (see at least sections [0012], [0174], [0175], [0194], [0225], and [0227] regarding a memory or storage on the inspection drone.)
in a configuration to be later analyzed to detect at least one abnormal vehicle condition (see at least sections [0012], [0174], [0175], [0194], [0225], and [0227] regarding a memory or storage on the inspection drone. This can include using prior inspection information as a benchmark or local reference condition.)

Regarding claim 13:
	Burch, V teaches:
wherein the scanning drone is configured to deploy from a storage compartment positioned on or in the vehicle (see at the abstract and sections [0012], [0065], [0102], [0160]-[0161], and [0313] regarding activation and/or causing the paired inspection drone to uncouple from a docking station (i.e. storage compartment) within the vehicle and enter an active monitoring state.)
the scanning drone is configured to return to the storage compartment after executing the scanning drone operating instructions (see Fig. 11 “flow diagram illustrating an exemplary drone-based method for inspecting a delivery vehicle” and see at least sections [0166], [0196], and [0241] regarding a paired inspection drone (PID) returning to the internal docking station following inspection.)

	Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, V et al. (US 20180086455 A1) in view of Speasl et al. (US 20160364989 A1), Pongratz et al. (US 20130200207 A1), Hanson et al. (US 20080079723 A1), as applied to claims 7, 14, and 18, and in further view of Castillo-Effen et al. (US 20170329307 A1).
Regarding claim 8:
	The combination of Burch, V, Speasl, Pongratz, and Hanson does not explicitly teach further comprising: analyzing the secondary inspection data to detect at least one abnormal vehicle condition responsive to analysis of the primary inspection data; and communicating a warning to the operator of the at least one abnormal vehicle condition.
	Castillo-Effen teaches:
analyzing the secondary inspection data to detect at least one abnormal vehicle condition responsive to analysis of the primary inspection data (see at least [0056]-[0057] regarding inspecting areas based on previously detected anomalies. See at least [0003] regarding an asset which may include a vehicle.)
communicating a warning to the operator of the at least one abnormal vehicle condition (see at least the abstract and [0006]-[0008], [0042], and [0056] regarding conveying instructions or displaying display data to an operator based on detected defects.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl as modified by Pongratz as modified by Hanson to include analyzing the secondary inspection data to detect at least one abnormal vehicle condition responsive to analysis of the primary inspection data; and communicating a warning to the operator of the at least one abnormal vehicle condition, as taught by Castillo-Effen, to acquire functional related data of the vehicle for a possible or current defect that could affect performance of the vehicle (Castillo-Effen at [0057]).

Regarding claims 15 and 19:
The combination of Burch, V, Speasl, Pongratz, and Hanson does not explicitly teach wherein the controller is configured to: analyze the primary inspection data and the secondary inspection data to detect at least one abnormal vehicle condition; and communicate at least one notification to the operator comprising a warning of the at least one abnormal vehicle condition.
	Castillo-Effen teaches:
wherein the controller is configured to: analyze the primary inspection data and the secondary inspection data to detect at least one abnormal vehicle condition (see at least [0056]-[0057] regarding detecting defects of an asset and/or inspecting areas and detecting defects based on previously detected anomalies. See at least [0003] regarding an asset which may include a vehicle.)
and communicate at least one notification to the operator comprising a warning of the at least one abnormal vehicle condition (see at least the abstract and [0006]-[0008], [0042], and [0056] regarding conveying instructions or displaying display data to an operator based on detected defects.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for inspecting a vehicle of Burch, V as modified by Speasl as modified by Pongratz as modified by Hanson to include analyzing the primary inspection data and the secondary inspection data to detect at least one abnormal vehicle condition; and communicating at least one notification to the operator comprising a warning of the at least one abnormal vehicle condition, as taught by Castillo-Effen, to acquire functional related data of the vehicle for a possible or current defect that could affect performance of the vehicle (Castillo-Effen at [0057]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/AARON L TROOST/Primary Examiner, Art Unit 3666